Citation Nr: 1618685	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-03 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a left leg disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a traumatic brain injury (TBI).

5.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder with features of posttraumatic stress disorder (PTSD); major depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1979 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky.  Jurisdiction over this case was subsequently transferred to the Montgomery, Alabama RO.

In February 2016, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a left shoulder disability is addressed below.  The remaining issues on appeal are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

At the February 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal concerning his claim of entitlement to service connection for a left shoulder disability
CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to service connection for a left shoulder disability are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made in writing or on the record at a hearing by the veteran or by an authorized representative.  38 C.F.R. § 20.204.

The Veteran's perfected appeal included a claim of entitlement to service connection for a left shoulder disability.  However, the Veteran and his representative expressly withdrew this issue from appellate consideration on the record at the beginning of the February 2016 Board hearing.  See Board Hearing Transcript (Tr.) at 2.

As there is no allegation of error of fact or law for Board consideration on this issue, the Board does not have jurisdiction to consider the appeal of this matter, and it must be dismissed.


ORDER

The appeal concerning the claim of entitlement to service connection for a left shoulder disability is dismissed.



REMAND

As the Veteran receives regular VA care for his psychiatric, low back and left leg disabilities, updated records should be secured on remand.  Further, the Veteran testified that he received physical therapy at Encore Rehabilitation/Alabama Occupational Medicine secondary to a work-related back injury in 2000.  These records have not been associated with the claims folder and should be secured.  In addition, the Veteran stated at the hearing that he was denied disability benefits from the Social Security Administration (SSA).  See Board Hearing Tr. at 7.  The records related to the SSA's determination have not been associated with the file and may be relevant, and therefore should be obtained.  Finally, addendum medical opinions should be obtained, as the VA opinions of record rely on the lack of contemporaneous evidence and do not adequately address the Veteran's contentions.

Further, the evidence suggests that the Veteran's service-connected psychiatric disability may have worsened since his last VA examination in May 2011.  See, e.g., Board Hearing Tr. at 10-20.  Hence, an updated examination to address the current severity of the Veteran's psychiatric disability is necessary.  

Finally, the Veteran disagreed with the March 2013 rating decision that declined to reopen a previously denied claim of entitlement to service connection for a TBI.  The Veteran submitted a timely notice of disagreement (NOD) via VA Form 21-0958 in December 2013.  As it does not appear that the AOJ is processing the Veteran's timely appeal, the Board is remanding this issue for issuance of a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records dated since March 2016.

2.  With any necessary assistance from the Veteran, obtain all records of treatment from Encore Rehabilitation/ Alabama Occupational Medicine in 2000 in relation to the Veteran's work-related back injury, as well as any other outstanding private treatment records.

3.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records relied on to make the decision.

4.  Then provide the claims file to an examiner other than the May 2011 VA examiner for preparation of an addendum opinion concerning the nature and etiology of the Veteran's low back and left leg disorders.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  Following a review of the claims file, the examiner should address the following:

(a) Is it at least as likely as not (50 percent probability or more) that the Veteran's current low back disability had its onset during service, is related to his reported low back symptoms in service, or is otherwise the result of a disease or injury in service, to include as a result of the in-service assault?

(b) Is it at least as likely as not (50 percent probability or more) that the Veteran's current left leg disability had its onset during service, is related to his reported left leg symptoms in service, or is otherwise the result of a disease or injury in service, to include as a result of the in-service assault?

In formulating the above opinions, the examiner must acknowledge and comment on the Veteran's reported low back and left leg symptoms in service, and his reports of a continuity of low back and left leg symptomatology in the years since service.  Additionally, the examiner cannot rely solely on the absence of contemporaneous medical evidence.

A robust rationale is requested for any opinion furnished.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined. 

5.  Then schedule the Veteran for a VA examination to assess the current severity of his psychiatric disability.  All indicated tests and studies shall be conducted.  All relevant records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability, and fully describe the impact of the disability on his occupational and social functioning.

6.  Thereafter, readjudicate the Veteran's claims of entitlement to service connection for low back and left leg disabilities, and entitlement to an initial rating in excess of 30 percent for his psychiatric disability.  Issue a Supplemental Statement of the Case, as appropriate.

7.  Separately, issue an SOC regarding the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a TBI, including appellate rights.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


